Name: Commission Regulation (EEC) No 1925/88 of 30 June 1988 fixing for July 1988 the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 169/21 COMMISSION REGULATION (EEC) No 1925/88 of 30 June 1988 fixing for July 1988 the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing provided for in Articles 70 and 238 of the said Act and the financial compensation applicable in Spain and Portugal respectively at each move towards alignment is to be that of the Community as constituted at 31 December 1985 less the difference between, on the one hand, the common minimum price and, on the other, the minimum prices applicable, as the case may be, in Spain and Portugal ; Whereas, because of the late publication of the amounts of the minimum price and financial compensation, the interested parties have been unable to conclude contracts for the beginning of the 1988/89 marketing year by the specified time ; whereas the date specified in Commission Regulation (EEC) No 1562/85 (4), as last amended by Regulation (EEC) No 171 5/86 0, should therefore be waived ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to promote the marketing of lemon products ('), as last amended by Regulation (EEC) No 1353/86 (2), and in particular Article 3 thereof, Whereas, under Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is derived from the buying-in price for Class II plus 5 % of the basic price and whereas the minimum price is to be fixed before the beginning of each marke ­ ting year ; Whereas to date the Council has not fixed the basic and buying-in prices for lemons for the 1988/89 marketing year ; whereas, by virtue of the tasks conferred on it by the Treaty, the Commission has had to take the necessary interim protective measures to ensure that the common agricultural policy continues to operate in this sector by fixing in Commission Regulation (EEC) No 1913/88 (3) the amounts to be used for fixing the basic and buying-in prices for lemons for July 1988 ; whereas the basic price for July 1988 should therefore be fixed on the basis of the latter amounts, without prejudice to any adjustments to be applied as a result of subsequent price decisions adopted where appropriate by the Council for the same marketing year ; Whereas, under Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the diffe ­ rence between the minimum purchase price referred to in Article 1 of the said Regulation and the prices obtained for the basic products in producer third countries ; whereas, for the purposes of calculating this compensa ­ tion and with a view to encouraging optimum marketing of lemon products, it would seem advisable to' apply the full difference between these prices ; Whereas Articles 119 (2) and 305 (2) of the Act of Acces ­ sion provide that, from the first move towards alignment, the minimum prices applicable, as the case may be, in Spain and Portugal are to be aligned on the common minimum price in accordance with the mechanism HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 for July 1988 shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 13,79 14,15 19,53 2. The minimum price shall be in respect of products ex-producer's packaging station . Article 2 The amount of the financial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 for July 1988 shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 5,94 6,30 11,68 ('). OJ No L 125, 19 . 5. 1977, p. 3 . 0 OJ No L 119, 8 . 5 . 1986, p. 53. 0 OJ No L 168, 1 . 7 . 1988, p. 117. (4) OJ No L 152, 11 . 6. 1985, p. 5. 0 OJ No L 149, 3 . 6 . 1986, p. 19 . No L 169/22 Official Journal of the European Communities 1 . 7. 88 Article 3 Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1562/85, contracts for July 1988 may be concluded until 20 July 1988 . Article 4 The amounts referred to in Articles 1 and 2 are fixed without prejudice to any subsequent adjustments to be made pursuant to the Council s decisions for the 1988/89 marketing year. Article 5 The Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President